Citation Nr: 1820285	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-36 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a thoracic spine injury.

2.  Entitlement to service connection for lumbosacral strain with spinal fusion and degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from April 1958 to October 1963.  He is the recipient of the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied a compensable rating for the appellant's service-connected thoracic spine disability.  The appellant filed a timely Notice of Disagreement (NOD), received in August 2014.  A Statement of the Case (SOC) was issued in September 2015.  A timely substantive appeal was received in October 2015.

The appellant was afforded a hearing by videoconference before the undersigned in March 2018.  A transcript is of record.

In the February 2014 rating decision on appeal, the RO found that a compensable rating was not warranted for the appellant's service-connected thoracic spine disability as the clinical evidence indicated that he did not currently have any symptoms related to his service-connected thoracic spine injury.  Rather, the RO noted that "the VA examiner was very specific in stating your lumbar degenerative disc disease with bilateral radiculopathy are not related to your injury in service and all your back symptoms at this time are related to your nonservice connected disability."

In his August 2014 NOD, the appellant contended that his lumbar spine symptomatology was, in fact, causally related to his active service, to include as secondary to his service-connected residuals of a thoracic spine injury.  The September 2015 SOC again determined that the appellant's current back symptoms were attributable to a lumbar spine disability which was not related to the service-connected thoracic strain or to military service.  As noted above, the appellant thereafter perfected a timely appeal, indicating that he wished to appeal all of the issues addressed in the SOC.  At his March 2018 Board hearing, the appellant testified that he had experienced lumbar spine symptoms since his in-service injury.  

Although the only issue certified to the Board was the issue of entitlement to a compensable rating for residuals of a thoracic spine injury, given the actual substance of the issues discussed in the rating decision, NOD, SOC substantive appeal, and Board hearing, the Board finds that the issue of entitlement to service connection for lumbosacral strain with spinal fusion and degenerative disc disease of the lumbar spine is also on appeal.  As the matter is being remanded, the Board finds that no prejudice has resulted from its action in this regard.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his March 2018 Board hearing, the appellant testified that he has consistently experienced pain in both the mid (thoracic spine) and low (lumbar spine) back since 1961, when he underwent back surgery while on active duty.  His wife testified that she has been married to the appellant for 58 years, and has observed him experience and complain of mid and low back pain since such surgery.  See Hearing Transcript pages 10-11.

The appellant was afforded a VA examination in January 2014.  He was diagnosed as having lumbar degenerative disc disease with bilateral radiculopathy, lumbar spine fusion, thoracic strain, and limitation of motion of the thoracic spine (although Dr. H.E.N. did not specify the exact limitation of motion of the thoracic spine).  The VA examiner, Dr. H.E.N., opined that the diagnosed thoracic strain was a residual of the appellant's in-service injury but that it now occurred only intermittently and is relieved with rest.  Dr. H.E.N. further opined that the appellant's diagnosed lumbar spine disabilities were not related to his active service, as these conditions had not been documented in the service treatment records or the early post-service VA treatment records.  However, the examiner did not address the appellant's statements that he had experienced lumbar spine symptoms since service.  Further, although the examiner concluded that the appellant's lumbar spine disabilities were not related to his service-connected thoracic spine disability, he did not provide a rationale for his opinion, nor did he address the question of aggravation.

An addendum opinion was obtained later in January 2014 from Dr. H.W.  The claims file was reviewed.  Dr. H.W. opined that the appellant's range of motion limitation, both before and after repetitive-use testing, and his reported flare-ups were solely indicative of his nonservice-connected lumbar spine disorder.  The rationale provided was that the appellant's service-connected thoracic sprain was mild and that "[a] mild thoracic strain more likely than not cause any restriction in range of motion of the spine" [sic].

An additional addendum opinion was obtained in May 2015 from Dr. L.D. in order to clarify whether Dr. H.W.'s January 2014 opinion was intended to read that the thoracic spine disorder "more likely than not would cause" or "more likely than not would not cause" any restriction in range of motion of the thoracolumbar spine.  The claims file was reviewed.  Dr. H.W. stated that such statement was intended to read that the service-connected thoracic spine disorder was "not as likely as not able to cause any restriction in range of motion."

However, the rationale as to why the appellant's range of motion limitations and flare-ups are solely due to a nonservice-connected lumbar spine disorder is inadequate because the only rationale was a conclusory statement without any explanation of the underlying medical facts or principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Thus, the Board finds that the appellant should be afforded an appropriate examination to determine the etiology of his current low back disability and the current nature, extent and severity of his service-connected thoracic spine disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Schedule the appellant for an examination to determine the nature and etiology of his current lumbar spine disability.  Access to the claims file must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to the following:

(a) Is at least as likely as not (50 percent or greater probability) that any current lumbar spine disorder was incurred during the appellant's service, or was a result of an in-service disease, event, or injury?

(b) If not, is at least as likely as not that any current lumbar spine disorder is proximately due to or the result of (caused by) the appellant's service-connected thoracic spine disorder?

(c) If neither, is it at least as likely as not that any current lumbar spine disorder is aggravated by the appellant's service-connected thoracic spine disorder?

If aggravation is found, the examiner must attempt to establish a baseline level of severity of such lumbar spine disorder prior to aggravation by the service-connected thoracic spine disorder.

The rationale for all opinions expressed by the examiner should also be provided.  In providing the rationale, the examiner should consider the relevant evidence of record.  The examiner's attention is directed to the appellant's March 2018 testimony that he has consistently experienced low back pain since 1961, when he underwent back surgery while on active duty.  The appellant's spouse testified that she has observed him experience and complain of mid and low back pain since such time.

The examiner is advised that a medical opinion which relies solely on the absence of contemporaneous medical evidence, and fails to consider whether lay statements present sufficient support of the etiology of the claimed disability, is inadequate.  See Buchanan v. Nicholson, 451  F.3d 1331, 1336 (Fed. Cir. 2006).

3.  Schedule the appellant for an examination to determine the current severity of his service-connected residuals of a thoracic spine injury.  Access to the claims file must be made available to the examiner for review in connection with the examination.  

The examiner should specifically identify all pathology and symptomatology attributable to the service-connected thoracic spine disability.  

The examination report should include the range of motion of the thoracolumbar spine in degrees.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing.  If any such testing cannot be performed, he or she should state so and provide an explanation.  

Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the appellant, to what extent, if any, such flare-ups affect functional impairment.

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above action, and any other development as may be indicated, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




